Exhibit 10.1

Execution Version

AMENDMENT TO SETTLEMENT AGREEMENT

This Amendment to the Settlement Agreement (this “Amendment”) dated March 4,
2016, is entered into by and among the persons and entities listed on Schedule A
(collectively, the “Stadium Capital Group”, and each, individually, a “member”
of the Stadium Capital Group), Big 5 Sporting Goods Corporation (the “Company”),
Dominic P. DeMarco, in his individual capacity and as a member of the Stadium
Capital Group, and Nicholas Donatiello, Jr., in his individual capacity.

WHEREAS, on April 30, 2015, the Stadium Capital Group, Mr. Donatiello and the
Company entered into the Settlement Agreement (the “Agreement”);

WHEREAS, the parties to the Agreement now wish to extend and amend certain
provisions of the Agreement;

WHEREAS, the parties to the Agreement provided that the Agreement may be amended
only by an agreement in a writing executed by the parties to the Agreement; and

WHEREAS, the parties to the Agreement intend to amend only those specific
provisions addressed in this Amendment, and otherwise not to change or affect
any of the other provisions of the Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein and in the Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

1. Capitalized Terms. Capitalized terms used but not defined herein have the
meaning ascribed to them in the Agreement.

2. Board and Board Committees.

(a) Board Size and Replacement Directors. During the Standstill Period (as
defined below), the Board and all committees and subcommittees of the Board
shall not (a) seek to increase the size of the Board to more than eight (8)
members or (b) change the classes on which the board members serve without the
prior written consent of the Stadium Capital Group; provided, however, that the
Board may recruit potential directors or director nominees, announce retirements
or departures of directors and replace retired or departed directors (a
“Replacement Director”) without the prior written consent of the Stadium Capital
Group so long as (i) the Board is not increased to more than eight (8) members
during the Standstill Period and (ii) if the Company continues to have a
classified board of directors, the Replacement Director will be appointed to the
same class of the Board as the departing director whom he or she replaces. The
Company also agrees that any Replacement Director appointed pursuant to this
Section 2(a) shall (A) meet all director independence and other standards of
Nasdaq and the Securities and Exchange Commission (the “SEC”) and applicable
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder and (B) be qualified
to serve as a director under the Delaware General Corporation Law (the “DGCL”)
(clauses (A) and (B), the “Independence Conditions”). Each Replacement Director
will promptly advise the Nominating Committee if he or she ceases to satisfy any
of the Independence Conditions.

(b) Committees of the Board.

(i) Compensation and Nominating Committees. The Board shall take all actions
necessary to reappoint Mr. DeMarco as a member of the Compensation Committee and
Mr. Donatiello as a member of the Nominating Committee.

(ii) Value Creation Committee. The charter for the Value Creation Committee
shall be amended as set forth on Exhibit A hereto. Additionally, with the
exception of Steven G. Miller, the Value Creation Committee shall be comprised
solely of members of the Board who qualify as “independent” pursuant to the
standards of Nasdaq. The Value Creation Committee shall be co-chaired by Mr.
DeMarco and Mr. Van B. Honeycutt; the other members of the Value Creation
Committee shall be Mr. Galvin (or, in the event Mr. Galvin is unable to serve on
the Value Creation Committee at any time during the Standstill Period, an
additional director as mutually agreed upon by the Board and the Stadium Capital
Group; provided that, for the avoidance of doubt, the Value Creation Committee
will continue with three members until the additional director is appointed) and
Mr. Miller. During the Standstill Period, the Value Creation Committee (i) shall
have no more than four (4) members, one of whom shall be designated by the
Stadium Capital Group and (ii) shall have two (2) co-chairs, one of whom shall
be designated by the Stadium Capital Group.

 

 

1



--------------------------------------------------------------------------------

Execution Version

 

(iii) Other Committees. Subject to the standards of Nasdaq, the Board and all
committees and subcommittees of the Board shall take all actions necessary and
appropriate to ensure that each committee and subcommittee of the Board formed
during the Standstill Period (other than a committee or subcommittee formed to
evaluate and/or take action with respect to (a) the ownership of shares by the
Stadium Capital Group, (b) the exercise of the Company’s rights or enforcement
of any of the Stadium Capital Group’s obligations under the Agreement (including
this Amendment) or (c) any transactions proposed by the Stadium Capital Group or
any of its affiliates) includes at least one Stadium Capital Designee or one
Stadium Capital Replacement Director. Except as specifically provided above, the
Company agrees that, during the Standstill Period, neither the Company nor the
Board shall create any committee that has the right to exercise all of the
authority of the Board in the management of the business affairs of the Company
unless Mr. DeMarco (or, if Mr. DeMarco is no longer serving on the Board, Mr.
Donatiello or a Stadium Capital Replacement Director) is appointed to such
committee.

3. Standstill.

(a) The Stadium Capital Group agrees that, until the earlier of (i) ten (10)
days prior to the deadline for submission of stockholder nominees for the
Company’s 2017 annual meeting of stockholders or (ii) the date that is 100 days
prior to the first anniversary of the 2016 Annual Meeting (the “Standstill
Period”), neither it nor its Affiliates or Associates (as such terms are defined
in Rule 12b-2 promulgated by the SEC under the Exchange Act) (collectively and
individually referred to as the “Stadium Capital Affiliates,” provided that no
portfolio company of the Stadium Capital Group shall be deemed a “Stadium
Capital Affiliate”) shall, directly or indirectly, alone or in concert with
others:

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) except as otherwise provided for in the Agreement (including this
Amendment);

(ii) form, join, or in any way participate in any Group (as such term is defined
in Section 13(d)(3) of the Exchange Act) with any persons who are not Stadium
Capital Affiliates with respect to any securities of the Company or otherwise in
any manner agree, attempt, seek or propose to deposit any securities of the
Company in any voting trust or similar arrangement, or subject any securities of
the Company to any arrangement or agreement with respect to the voting thereof,
except as expressly set forth in the Agreement (including this Amendment);

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, any securities of the
Company that would result in the Stadium Capital Group (together with the
Stadium Capital Affiliates) owning, controlling or otherwise having any
beneficial or other ownership interest in more than 14% in the aggregate of the
shares of Common Stock outstanding at such time; provided, that, nothing herein
will require Common Stock to be sold to the extent the Stadium Capital Group and
the Stadium Capital Affiliates, collectively, exceed the ownership limit under
this paragraph as the result of a share repurchase or similar Company actions
that reduces the number of outstanding shares of Common Stock;

(iv) sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities of the Company held by the Stadium
Capital Group or any Stadium Capital Affiliate to any person or entity that is
not (A) a party to the Agreement, (B) a member of the Board, (C) an officer of
the Company or (D) a Stadium Capital Affiliate (any person or entity not set
forth in clauses (A)-(D) shall be referred to as a “Third Party”), that would
knowingly result in such Third Party, together with its affiliates and
associates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate of more than 10% of the shares of Common
Stock outstanding at such time, except in a transaction approved by the Board or
in an arms-length transaction to a nationally recognized brokerage firm where
the Stadium Capital Group is not otherwise aware of the identity of the buyer of
the shares;

 

2



--------------------------------------------------------------------------------

Execution Version

 

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any tender or exchange offer,
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company or its material assets (each, an
“Extraordinary Transaction”), or (C) call or seek to call a special meeting of
stockholders;

(vi) unless otherwise approved by the Board, take any public action in support
of, take any action that would cause or require the Company to make public
disclosure of, or make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board (other than as provided in the Agreement
(including this Amendment)); (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company; (C)
any other material change in the Company’s management, business or corporate
structure (other than as provided in the Agreement (including this Amendment));
(D) seeking to have the Company waive or make amendments to the Charter or
Bylaws (other than as provided in the Agreement (including this Amendment)), or
other actions that may impede or facilitate the acquisition of control of the
Company by any person; (E) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange; or (F) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act;

(vii) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(viii) seek, alone or in concert with others, representation on the Board,
except as specifically provided for in the Agreement (including this Amendment);

(ix) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of securities of the Company at any annual or special
meeting of stockholders except as specifically provided for in the Agreement
(including this Amendment);

(x) make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or the
Agreement (including this Amendment) that is inconsistent with the provisions of
the Agreement (including this Amendment); or

(xi) enter into any discussions, negotiations, agreements, or understandings
with any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing.

(b) Each member of the Stadium Capital Group shall cause all shares of Common
Stock beneficially owned, directly or indirectly, by it, or by any Stadium
Capital Affiliate, as applicable, to be present for quorum purposes and to be
voted, at the 2016 Annual Meeting and at any adjournments or postponements
thereof, in favor of (i) the re-election of any individual who is a director of
the Company as of the date of this Amendment, subject, in each case, to
nomination of such director by the Board, (ii) the 2016 Declassified Board
Proposal, (iii) the 2016 Supermajority Voting Proposal, (iv) the “say-on-pay”
vote regarding the compensation paid to the Company’s named executive officers
and (v) the ratification of the appointment of Deloitte & Touche LLP to serve as
the Company’s independent auditors for fiscal year 2016. Except as specifically
set forth above, the Stadium Capital Group may vote their shares of Common Stock
in their discretion.

 

3



--------------------------------------------------------------------------------

Execution Version

 

For purposes of the Agreement (including this Amendment), the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(c) Nothing in this Section 3 shall limit, in any way, any action that may be
taken by any Stadium Capital Designee (or any Stadium Replacement Director),
acting solely in their capacity as a director of the Company, as necessary and
appropriate to comply with their fiduciary duties to the Company and its
stockholders.

4. Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Amendment and to consummate the
transactions contemplated hereby; (b) this Amendment has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company and is enforceable against the
Company in accordance with its terms; and (c) the execution, delivery and
performance of this Amendment by the Company does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to the Company, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

5. Representations of the Stadium Capital Group. The Stadium Capital Group,
jointly and severally, represents and warrants as follows: (a) the Stadium
Capital Group has the power and authority to execute, deliver and carry out the
terms and provisions of this Amendment and to consummate the transactions
contemplated hereby; (b) this Amendment has been duly and validly authorized,
executed and delivered by the Stadium Capital Group, constitutes a valid and
binding obligation and agreement of the Stadium Capital Group and is enforceable
against the Stadium Capital Group in accordance with its terms; and (c) the
Stadium Capital Group, together with the Stadium Capital Affiliates,
beneficially owns, directly or indirectly, an aggregate of 2,890,811 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Stadium Capital Group, the Stadium Capital Affiliates
or in which the Stadium Capital Group, the Stadium Capital Affiliates have any
interest or right to acquire, whether through derivative securities, voting
agreements or otherwise.

6. Entire Agreement; Amendment. Other than as expressly set forth in this
Amendment, the terms of the Agreement shall remain in full force and effect.

7. SEC Filings.

(a) The Company shall file promptly with the SEC a Form 8-K reporting entry into
this Amendment (the “Form 8-K”) and appending this Amendment as an exhibit
thereto.

(b) The Stadium Capital Group shall promptly, but in no case prior to the date
of filing of the Form 8-K by the Company, file an amendment to the Stadium
Capital Schedule 13D, reporting the entry into this Amendment and appending this
Amendment as an exhibit thereto.

8. Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Amendment and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.

9. Counterparts. This Amendment may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties hereto, notwithstanding that not all parties are signatories to the same
counterpart.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this AMENDMENT TO
SETTLEMENT AGREEMENT or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

Big 5 Sporting Goods Corporation   By:  

/s/ Steven G. Miller

  Name:   Steven G. Miller   Title:   Chairman, President and CEO

 

 

 

 

 

 

 

 

[Signature Page — Amendment to Settlement Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this AMENDMENT TO
SETTLEMENT AGREEMENT or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

Stadium Capital Management, LLC By:  

/s/ Alexander Seaver

Name:   Alexander Seaver Title:   Manager Stadium Capital Management GP, L.P.
By:  

/s/ Alexander Seaver

Name:   Alexander Seaver Title:   Manager Stadium Capital Partners, L.P. By:  

/s/ Alexander Seaver

Name:   Alexander Seaver Title:   Manager Stadium Capital Qualified Partners,
L.P. By:  

/s/ Alexander Seaver

Name:   Alexander Seaver Title:   Manager

/s/ Dominic P. DeMarco

Dominic P. DeMarco

/s/ Nicholas Donatiello, Jr.

Nicholas Donatiello, Jr.

 

 

 

 

[Signature Page — Amendment to Settlement Agreement]



--------------------------------------------------------------------------------

Schedule A

Members of Stadium Capital Group

Stadium Capital Management, LLC

Stadium Capital Management GP, L.P.

Stadium Capital Partners, L.P.

Stadium Capital Qualified Partners, L.P.

Dominic P. DeMarco



--------------------------------------------------------------------------------

Exhibit A

Revised Value Creation Committee Charter

(Attached)



--------------------------------------------------------------------------------

VALUE CREATION COMMITTEE CHARTER

Big 5 Sporting Goods Corporation

Value Creation Committee

Purpose

The Value Creation Committee is appointed by the Board of Directors (the
“Board”) of Big 5 Sporting Goods Corporation (the “Company”) to, among other
things, review the Company’s business, operations, capital allocations and
strategy, explore profit enhancement opportunities for the Company’s business,
and identify possible areas of value creation for the Company’s business and its
stockholders, and to make recommendations to the Board on these issues.
Additionally, the Committee shall continue to have primary responsibility for
overseeing any independent financial advisors retained by the Committee in
connection with the Committee’s purpose.

Membership and Meetings

The Committee shall consist of a maximum of four (4) directors. The Committee
shall be co-chaired by Mr. Dominic P. DeMarco and Mr. Van B. Honeycutt; the
other members of the Committee shall be Mr. Robert C. Galvin and Mr. Steven G.
Miller. Subject to the terms of any agreement to which the Company may be party,
the members of the Committee shall be appointed and may be removed solely for
cause as defined by Delaware law, and shall serve for such term as the Board
determines or until their successors are elected or appointed.

The Committee shall (i) meet as often as its members shall determine to be
necessary, or meetings may be called by either Co-Chairman or any two (2)
members of the Committee or the Chairman of the Board and (ii) hold meetings on
at least two (2) business days’ prior written notice or such shorter period as
to which the members of the Committee agree. The Committee shall keep minutes
and other relevant documentation of all meetings held. The Co-Chairs of the
Committee shall be responsible for scheduling all meetings of the Committee,
determining the agenda for each meeting (following consultation with other
members of the Committee), ensuring that the agenda for each meeting is
circulated to each Committee member in advance of the meeting, presiding over
meetings of the Committee and coordinating reporting to the Board. A vote of a
majority of all members of the Committee will constitute an act of the
Committee.

The Committee shall have reasonable access to members of management, and
management shall furnish to the Committee (as well as its advisors) such
financial information, projections and other information, support and
cooperation as the Committee reasonably requests to assist it in performing its
duties. In addition, the Committee may obtain reasonable assistance from
officers of the Company, and shall have the authority to retain and engage
independent financial, legal and/or other advisors or consultants as reasonably
necessary at the expense of the Company in furtherance of the purposes and
authority of the Committee as set forth above and below.



--------------------------------------------------------------------------------

The Committee shall make regular reports to the Board, and all recommendations
of the Committee shall be reported to the Board at the next regular meeting of
the Board or otherwise as appropriate.

The Committee shall remain in effect until (A) the earlier of (i) ten (10) days
prior to the deadline for submission of stockholder nominees for the Company’s
2017 annual meeting of stockholders or (ii) the date that is one hundred (100)
days prior to the first anniversary of the Company’s 2016 annual meeting of
stockholders or (B), if determined by the Board, thereafter.

Purpose and Authority

The Committee shall have the authority to do the following:

 

  1. review the Company’s business, strategy, performance and market conditions;

 

  2. explore profit enhancement opportunities for the Company’s business;

 

  3. develop an operating improvement plan for the Company’s business;

 

  4. identify ways to maximize the value of the business for the Company and its
stockholders;

 

  5. retain independent financial, legal and/or other advisors and consultants
at the expense of the Company to advise and assist it in considering these
issues; and

 

  6. make recommendations to the Board for the Board’s consideration in deciding
whether or not to approve and implement any (or all) of the above-referenced
matters.

Confidentiality

Subject to and consistent with each Committee Member’s fiduciary and/or
contractual duties to the Company and its stockholders, each member of the
Committee shall preserve the confidentiality of the Committee’s communications,
deliberations and recommendations and of information and material supplied to
the Committee in the course of its duties (collectively, the “Confidential
Information”). Consistent with the above-provision, no member of the Committee
shall use any Confidential Information for a purpose other than as contemplated
by this Charter or disclose any Confidential Information other than to (i) the
Board, (ii) the Committee’s outside advisors or (iii) any person to whom
disclosure of Confidential Information is required by law.

*****